Name: Commission Implementing Decision of 3Ã November 2011 amending Decision 2008/866/EC on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2011) 7767) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  trade;  international trade;  fisheries;  America
 Date Published: 2011-11-05

 5.11.2011 EN Official Journal of the European Union L 288/26 COMMISSION IMPLEMENTING DECISION of 3 November 2011 amending Decision 2008/866/EC on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2011) 7767) (Text with EEA relevance) (2011/723/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where there is evidence that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (2) was adopted following an outbreak of hepatitis A in humans related to the consumption of bivalve molluscs imported from Peru contaminated with hepatitis A virus (HAV). That Decision initially applied until 31 March 2009 but this period of application was extended until 30 November 2011 by Commission Decision 2010/641/EU (3). (3) A Commission audit carried out in September 2009 verified that the Peruvian authorities were putting in place the corrective measures contained in the information they provided after the outbreak of hepatitis A. However these measures were not completely implemented at the time of the inspection. (4) A follow-up Commission audit has taken place in June 2011. (5) The results of the audit showed that a well-implemented control system and monitoring plan are in place and improvements have been noted since the 2009 inspection visit. (6) However, the protective measures put in place with regard to the possible contamination of live bivalve molluscs with hepatitis A virus are still unsatisfactory. The Peruvian Competent Authority is currently developing a monitoring system for virus detection in live bivalve molluscs, but the testing method used cannot be considered reliable as it has not been validated yet. (7) Decision 2008/866/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2011 is replaced by the date 30 November 2012. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 307, 18.11.2008, p. 9. (3) OJ L 280, 26.10.2010, p. 59.